DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, as a whole, fail to explicitly disclose an occupant monitoring device comprising: a processor configured to implement: an acquisition unit that acquires a captured image obtained by imaging a region in which there is a probability that a face of an occupant is present in a vehicle; a determination unit that determines whether the captured image acquired by the acquisition unit corresponds to a first image including the face a part of which is hidden by an accessory or a second image including the face a part of which is hidden by a non-accessory object other than the accessory; and a processing unit that detects face information regarding the face of the occupant based on the captured image in different modes according to a determination result in the determination unit, and monitors a state change of the face of the occupant based on a detection result, wherein in a case where the determination unit determines that the captured image corresponds to the first image, the processing unit detects the face information based on one or more feature points corresponding to a portion of the face not hidden by the accessory among a plurality of feature points set in advance for the whole face, and 2Appln. No.: 16/580,562in a case where the determination unit determines that the captured image corresponds to the second image, the processing unit detects the face information based on the plurality of feature points, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/5/2022